DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 7, 9-10, 16, 18-19 and 25-30 have been amended. 
		Claims: 2-6, 8, 11-15, 17 and 20-24 have not been amended. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 8-14, 17-23 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (US Patent Publication 2010/0113010 herein after referenced as Tenny) in view of LI et al. (US Patent Publication 2011/0076982 herein after referenced as Li).

Regarding claim 1 and claim 10 and claim 19 and claim 25, Tenny discloses:
A method for wireless communication, comprising: and An apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors coupled with the transceiver and the memory, wherein the one or more processors are configured to: and An apparatus for wireless communication, comprising: and A non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communication, the code comprises code for: means for performing reselection from a first radio access technology (RAT) to a second RAT to perform an emergency call; (Tenny, Fig. 5 & [0053] discloses the UE (i.e. reads on apparatus) may communicate with a first wireless network of a first RAT (i.e. reads on first RAT) for example, the UE may camp on the first wireless network and may receive an indication to originate a voice call such as an emergency call (i.e. reads on emergency call) and the UE may then perform reselection (i.e. reads on reselection) from the first wireless network to a second wireless network of a second RAT (i.e. reads on second RAT) by modifying the priority of at least one frequency of the first wireless network and the priority of at least one frequency of the second wireless network and the UE may then originate the voice call with the second wireless network; Tenny, Fig. 9 & [0068] discloses simplified designs of UE, eNB and MME and each entity may include any number of transmitters, receivers, processors, controllers, memories, communication units, etc.; Tenny, [0072] discloses the steps of a method or algorithm described may be embodied in a software module executed by a processor and may reside in RAM memory or any form of storage medium known in the art.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE includes a processor, memory and transceiver that performs the method and functionalities of the invention).
and deprioritizing, based on performing the reselection, access to the first RAT to continue to use the second RAT for at least a period of time (Tenny, [0041]-[0042] discloses the UE may modify the priorities of frequencies / RATs in its priority list in order to enable reselection of a new RAT that supports voice service and may be allowed to reorder the priorities of frequencies / RATs by itself for reselection (i.e. reads on deprioritizing based on performing reselection) and discloses after reselecting to a target RAT, the UE may continue to operate with the modified priority list for a time interval (i.e. reads on a period of time) during which it may be undesirable for the UE to return to the original source RAT and furthermore to support a callback requirement for emergency calls, in which the serving network may originate a mobile terminated call towards a UE that previously originated an emergency call, it may be desirable for the UE to remain camped on the same RAT where it originated a previous emergency call; Tenny, [0038] discloses the UE may receive an indication to originate a voice call and the UE may then modify the priorities of the frequencies / RATs in its priority list in order to favor reselection of a RAT that can support voice service for example, the priority list may initially include LTE frequency X having the highest priority, 1xRTT frequency Y having the lowest priority and 1xRTT frequency Z having medium priority and the UE may elevate the priority of 1xRTT frequency Z to the highest priority, elevate the priority of 1xRTT frequency Y to medium priority and lower the priority of LTE frequency X to the lowest priority (i.e. reads on deprioritizing)).
Tenny discloses utilizing a time interval where the UE remains camp on the reselected RAT during which it may be undesirable for the UE to return to the original source RAT and also discloses supporting the callback requirement where the UE camps on the same RAT but fails to explicitly disclose that a time interval is started after termination of the emergency call and therefore fails to disclose “to continue to use the second RAT for at least a period of time corresponding to a timer that is initialized after termination of the emergency call.”
	In a related field of endeavor, Li discloses:
(Li, [0143] discloses the ECM timer (i.e. reads on a period of time corresponding to a timer) may be used by the UE to remain on a system (i.e. reads on continue to use the second RAT) where the E911 call was completed and this may permit the UE to receive PSAP call-backs and to initiate a new E911 call on the same system such as 1xRTT network (i.e. reads on second RAT) that was used for the previous successful E911 call and the ECM timer may start when a successfully connected E911 call ends (i.e. reads on a timer that is initialized after termination of the emergency call) and may last for a particular time such as five minutes and when the ECM timer expires, the UE may return to a normal operating mode; Li, Fig. 24 & [0150]-[0151] discloses starting an emergency callback mode timer after an end of the E911 call and when the ECM timer expires, the ECM timer may provide an indication that the ECM timer expired to normal mode determiner and discloses the user equipment may return to a normal operating mode and may resume connection with the eHRPD network; Li, Fig. 11 & [0102] discloses the UE may detect that the E911 call is to be made and the UE may make a cell reselection from eHRPD network to 1xRTT network (i.e. reads on second RAT)).
 	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tenny to incorporate the teachings of Li for the purpose of providing the system with a means to 
permit the UE to receive PSAP call-backs and to initiate a new E911 call on the same system that was used for the previous successful E911 call (Li, [0143]) and for the 
Regarding claim 2 and claim 11 and claim 20 and claim 26, Tenny in view of Li discloses:
The method of claim 1, wherein and The apparatus of claim 10, wherein the one or more processors are configured to and The apparatus of claim 19, wherein the means for deprioritizing and The non-transitory computer-readable medium of claim 25, wherein the code for deprioritizing deprioritizes access to the first RAT comprises or more cell reselection parameters corresponding to at least one of the first RAT or the second RAT (Tenny, [0038] discloses the UE may receive an indication to originate a voice call and the UE may then modify the priorities of the frequencies / RATs in its priority list in order to favor reselection of a RAT that can support voice service for example, the priority list may initially include LTE frequency X having the highest priority, 1xRTT frequency Y having the lowest priority and 1xRTT frequency Z having medium priority and the UE may elevate the priority of 1xRTT frequency Z to the highest priority, elevate the priority of 1xRTT frequency Y to medium priority and lower the priority of LTE frequency X to the lowest priority).
Regarding claim 3 and claim 12 and claim 21 and claim 27, Tenny in view of Li discloses:
The method of claim 2, wherein and The apparatus of claim 11, wherein the one or more processors are configured to and The apparatus of claim 20, wherein the means for deprioritizing and The non-transitory computer-readable medium of claim 26, wherein the code for deprioritizing modifying the one or more cell reselection parameters includes at least one of (Tenny, [0038] discloses the UE may receive an indication to originate a voice call and the UE may then modify the priorities of the frequencies / RATs in its priority list in order to favor reselection of a RAT that can support voice service for example, the priority list may initially include LTE frequency X having the highest priority, 1xRTT frequency Y having the lowest priority and 1xRTT frequency Z having medium priority and the UE may elevate the priority of 1xRTT frequency Z to the highest priority, elevate the priority of 1xRTT frequency Y to medium priority and lower the priority of LTE frequency X to the lowest priority).
Regarding claim 4 and claim 13 and claim 22 and claim 28, Tenny in view of Li discloses:
The method of claim 2, wherein and The apparatus of claim 11, wherein the one or more processors are configured to and The apparatus of claim 20, wherein the means for deprioritizing and The non-transitory computer-readable medium of claim 26, wherein the code for deprioritizing modifying the one or more cell reselection parameters includes at least one of (Tenny, [0038] discloses the UE may receive an indication to originate a voice call and the UE may then modify the priorities of the frequencies / RATs in its priority list in order to favor reselection of a RAT that can support voice service for example, the priority list may initially include LTE frequency X having the highest priority, 1xRTT frequency Y having the lowest priority and 1xRTT frequency Z having medium priority and the UE may elevate the priority of 1xRTT frequency Z to the highest priority, elevate the priority of 1xRTT frequency Y to medium priority and lower the priority of LTE frequency X to the lowest priority).
Regarding claim 5 and claim 14 and claim 23 and claim 29, Tenny in view of Li discloses:
The method of claim 1, wherein and The apparatus of claim 10, wherein the one or more processors are configured to and The apparatus of claim 19, wherein the (Tenny, [0042] discloses after reselecting to a target RAT, the UE may continue to operate with the modified priority list for a time interval during which it may be undesirable for the UE to return to the original source RAT and furthermore to support a callback requirement for emergency calls, in which the serving network may originate a mobile terminated call towards a UE that previously originated an emergency call, it may be desirable for the UE to remain camped on the same RAT where it originated a previous emergency call).
Regarding claim 8 and claim 17, Tenny in view of Li discloses:
The method of claim 1 and The apparatus of claim 10, wherein deprioritizing access to the first RAT is further based at least in part on at least one of determining that voice calls are not supported on the first RAT, (Tenny, [0043] discloses the UE may autonomously modify the priorities of frequencies / RATs based on its knowledge of which RAT can support voice service and/or other information stored in the UE and may modify the priorities of frequencies / RATs based on configuration information from a wireless network for example, UE may attach to LTE network and the LTE network may become aware of the UE’s support for voice service on a particular RAT such as 1xRTT and the LTE network may then provide an indication that the UE can reprioritize this particular RAT for mobile originated voice calls; Tenny, [0038] discloses the UE may receive an indication to originate a voice call and the UE may then modify the priorities of the frequencies / RATs in its priority list in order to favor reselection of a RAT that can support voice service for example, the priority list may initially include LTE frequency X having the highest priority, 1xRTT frequency Y having the lowest priority and 1xRTT frequency Z having medium priority and the UE may elevate the priority of 1xRTT frequency Z to the highest priority, elevate the priority of 1xRTT frequency Y to medium priority and lower the priority of LTE frequency X to the lowest priority).
Regarding claim 9 and claim 18, Tenny in view of Li discloses:
The method of claim 1, wherein and The apparatus of claim 10, wherein the one or more processors are configured to performing the reselection is based on determining that emergency calls are not supported on the first RAT (Tenny, [0043] discloses the UE may autonomously modify the priorities of frequencies / RATs based on its knowledge of which RAT can support voice service and/or other information stored in the UE and may modify the priorities of frequencies / RATs based on configuration information from a wireless network for example, UE may attach to LTE network and the LTE network may become aware of the UE’s support for voice service on a particular RAT such as 1xRTT and the LTE network may then provide an indication that the UE can reprioritize this particular RAT for mobile originated voice calls; Tenny, [0038] discloses the UE may receive an indication to originate a voice call and the UE may then modify the priorities of the frequencies / RATs in its priority list in order to favor reselection of a RAT that can support voice service for example, the priority list may initially include LTE frequency X having the highest priority, 1xRTT frequency Y having the lowest priority and 1xRTT frequency Z having medium priority and the UE may elevate the priority of 1xRTT frequency Z to the highest priority, elevate the priority of 1xRTT frequency Y to medium priority and lower the priority of LTE frequency X to the lowest priority; Tenny, Fig. 5 & [0053] discloses the UE may communicate with a first wireless network of a first RAT for example, the UE may camp on the first wireless network and may receive an indication to originate a voice call such as an emergency call and the UE may then perform reselection from the first wireless network to a second wireless network of a second RAT by modifying the priority of at least one frequency of the first wireless network and the priority of at least one frequency of the second wireless network and the UE may then originate the voice call with the second wireless network).


Claim 6, 15, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (US Patent Publication 2010/0113010 herein after referenced as Tenny) in view of LI et al. (US Patent Publication 2011/0076982 herein after referenced as Li) and further in view of Lee et al. (US Patent Publication 2013/0189978 herein after referenced as Lee). 




Regarding claim 6 and claim 15 and claim 24 and claim 30, Tenny in view of Li discloses:
The method of claim 5 wherein blocking the one or more networks comprises (see claim 5) and The apparatus of claim 14, wherein the one or more processors are configured to block the one or more networks by (see claim 14) and The apparatus of claim 23, wherein the means for deprioritizing blocks the one or more networks by (see claim 23) and The non-transitory computer-readable medium of claim 29, wherein the code for deprioritizing blocking the one or more networks by (see claim 29). Tenny in view of Li discloses performing a process of the mobile device selecting a network based on priority and not considering a network for reselection but fails to explicitly disclose the use of the NAS layer or RRC layer in the process and therefore fails to disclose “at least one of commanding a non-access stratum (NAS) layer to refrain from selecting the one or more networks or commanding a radio resource control (RRC) layer to refrain from measuring signals from the one or more networks.”
In a related field of endeavor, Lee discloses:
at least one of commanding a non-access stratum (NAS) layer to refrain from selecting the one or more networks (Lee, [0085]-[0086] discloses the RRC layer of the user equipment informs the NAS layer of the user equipment that an access of the selected and registered PLMN is prohibited by the prohibition indicator and reports a corresponding identifier of the corresponding PLMN and corresponding prohibition indicator to the NAS layer of the user equipment and discloses the NAS layer of the user equipment may be able to reselect a PLMN according to the report and in this case, the NAS layer of the user equipment excludes a selection of the PLMN which corresponds to the prohibition indicator for a pre-set time).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Jung to incorporate the teachings of Lee for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a mobile device not considering a network for reselection as taught by Tenny) with another known element and comparable device utilizing a known technique (i.e. performing a process of a mobile device not considering a network for reselection, wherein the process includes informing the NAS layer of which network to exclude from reselection as taught by Lee) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of a mobile device not considering a network for reselection (i.e. as taught by Tenny & Lee) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.

Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (US Patent Publication 2010/0113010 herein after referenced as Tenny) in view of LI et al. (US Patent Publication 2011/0076982 herein after referenced as Li) and further in view of Jung et al. (US Patent Publication 2014/0314046 herein after referenced as Jung).

Regarding claim 7 and claim 16, Tenny in view of Li discloses:
The method of claim 1, further comprising: (see claim 1) and The apparatus of claim 10, wherein the one or more processors are further configured to: (see claim 10).  Tenny in view of Li discloses that the priority of networks is modified in order to perform reselection to initiate a voice call and is utilized for a time interval during which it is undesirable for the UE to return to the original source RAT but fails to explicitly disclose that said priority is changed back once the time interval has expired and therefore fails to disclose “reprioritizing, based on detecting expiration of the timer, access to the first RAT.”
	In a related field of endeavor, Jung discloses:
reprioritizing, based on detecting expiration of the timer, access to the first RAT (Jung, [0208]-[0210] discloses the prioritization of the cell of CS RAT and the de-prioritization of the LTE cell are temporarily applied and would be desirably terminated after the CS service completes and in other words the duration of the prioritization / de-prioritization and the enabling of the LTE capabilities can be limited so that after the duration is expired, the UE is supposed to move to the LTE cell to camp on and discloses time based where the prioritization / de-prioritization and/or the disabling of the LTE capabilities is applied only while a specific timer is running and if the timer is suspended, the UE reverts to using original priorities for the frequencies of CS RAT such as UMTS and the LTE frequencies for cell reselection and discloses the timer is started when the UE starts to apply the prioritization / de-prioritization and/or the disabling of the LTE capabilities upon CS service is triggered and the value of the timer is a predetermined value or can be signaled by the network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tenny in view of Li to incorporate the teachings of Jung for the purpose of providing the system with a means to return back to its original source RAT (i.e. Tenny, [0042] & Jung, [0208]-0210]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a mobile device changing the prioritization of a network for reselection to initiate a voice call as taught by Tenny) with another known element and comparable device utilizing a known technique (i.e. performing a process of a mobile device changing the prioritization of a network for reselection to initiate a voice call, wherein the changes are .


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645